FROM STRAFFORD CIRCUIT COURT.
By Gen. Stats., ch. 230, secs. 7, 8, it is provided that the plaintiff may take, or the trustee may give, the trustee's deposition before the return day of the writ. By section 12, if the trustee's disclosure is not so taken or given, the court, at the return term of the writ, may limit the time, not exceeding sixty days, for the trustee's disclosure; and by section 13, provision is made for extending this time for good cause shown. By section 15, "No trustee shall be charged unless his deposition is taken as aforesaid, and filed in the case, except as is otherwise provided in this chapter."
It is not otherwise provided, that I have noticed, in any case excepting where the trustee is in default, which neither of the trustees is in this case, and as in section 45, which does not apply here.
It appears to me, therefore, that the depositions not having been taken according to the provisions in the statute, and the trustees not being in default, the statute is peremptory that neither of them can be charged.
It is undoubtedly true, that the trustee process under the former statute has been the occasion of great hardship to the trustees, and sometimes to others, but especially to the trustees who have been kept in court many terms, at an expense to themselves for which the taxable costs, when recovered, furnished no adequate compensation.
The modification of the law introduced into the General Statutes appears to be designed and well adapted to remedy these abuses.
As the trustees cannot be charged, they must be discharged with costs.